MATTHIAS, J.
1. W. died intestate November 29, 1920, without issue and leaving his widow G. as his only heir at law. C. died intestate January 21, 1926, possessing personal property which-came from her husband’s estate. HELD: Such property descended to the widow under the provisions of Section 8574, General Code.
2. The provisions of Section 8577, General Code, govern and control the disposition of only such property as had come to an intestate from a former deceased husband or wife. Property thereafter acquired by purchase, though with the proceeds of property which had come from the former deceased husband or wife, is not within the terms of that section or distributable in accordance with its provisions.
(Marshall, C. J., Day, Allen, Kinkade, Robinson and Jones, JJ., concur.)